The minor plaintiff, 12 years of age, was injured while playing on the fire escape of one of the schools maintained by appellee. It appears the child tripped over a pile of books placed on the steps by other pupils during recess. Appellants contended that permitting the children *Page 72 
to place books on the fire escape as a daily habit and to use it for play, constituted a nuisance which the school district negligently permitted to exist.
The court below properly concluded that the condition described by appellants' witnesses did not constitute a nuisance. At most, the agents and servants of the school district were negligent in permitting the pupils to do the things related, and it is well settled that a school district is not liable for the ordinary negligence of its employees:Carlo v. Scranton School District, 319 Pa. 417.
Judgment affirmed.